Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this amendment was given in an email from Chien-hung Yu (Andy) on August 9, 2021.
The claims have been amended as follows:
Claim 1, line 7, the word “occur” has been changed to --occurs--.
Claim 1, line 11, the word “mode” has been changed to --model--.
Claim 4 is canceled.
Claim 10, line 6, the word “high” has been changed to --highest--.
Claim 11, line 6, the word “high” has been changed to --highest--.
Claim 17, line 2, the word “wherein” has been changed to “--comprising: wherein--“.
Claim 18, line 5, the word “wherein” has been changed to --wherein for--.
Claim 19, line 2, the words “the, the” have been changed to --the,--.
Claim 20, line 1, the words “claim 18” have been changed to --claim 19--.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
No double patenting rejection is appropriate.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title


Independent claim 1 recites, “indicates whether the monitoring target functions normally,” which is a practical application.
Independent claim 17 recites, “indicates whether the monitoring target functions normally,” which is a practical application.
Accordingly, the claims are eligible subject matter under 35 USC § 101.

Allowable Subject Matter

Claims 1-3, 5-12, 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance.
The allowability of the claims resides, at least in part, that the prior art of record, Maeda (U.S. Patent Application Publication 20120041575), Guo (Hongyu Guo, et al., “Learning from imbalanced data sets with boosting and data generation”), Hamed (Tarfa Hamed et al., “An accurate, fast embedded feature 
Regarding claim 1, "generate an extra learning data set including... and a data series of virtual feature values that are generated by a statistical method," and “wherein the abnormality detection parameter and the learning data set determined by the second processor of the support device is further provided to the first processor of the control device to start an operation of abnormality detection,” in combination with the remaining features and elements of the claimed invention. The teaching has not been, found in a single reference, nor would a modification of the prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

Regarding claim 17, "generating an extra learning data set including... and a data series of virtual feature values that are generated by a statistical method," and “the abnormality detection parameter and the learning data set determined by the second processor of the support device is further provided to the first processor of the control device to start 
It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ Guill whose telephone number is 571-272-7955.  The examiner can normally be reached on Monday – Friday 11:00 AM – 7:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
RG

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127